Citation Nr: 0924877	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disorder 
manifested by swelling of the feet.  

3.  Entitlement to service connection for residuals of a left 
wrist fracture.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to an initial rating greater than 10 percent 
for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1996 to October 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified at a videoconference hearing before the 
Board in April 2009; the undersigned Veterans Law Judge 
presided.  

The Board observes that the Veteran initially appealed seven 
issues that were decided in the rating decision in June 2006.  
However, on her VA Form 9, received in August 2008, she 
indicated that the only issues she wanted to appeal were 
those listed above.  Therefore, the only issues currently 
before the Board are as set forth on the first page of this 
remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At her hearing, the Veteran testified that she had received 
treatment since her separation from service for her various 
disabilities at VA Medical Centers (MC's) in Columbia, South 
Carolina, Richmond, Virginia, and Augusta, Georgia.  The only 
VA treatment records contained in the claims file were 
generated at the VAMC in Richmond.  All records from all VA 
facilities must be obtained.  

In addition, on her VA Form 9, the Veteran indicated that her 
migraines were occurring more frequently than they were at 
the time of the last VA compensation examination.  The record 
reflects that the Veteran was scheduled for a neurological 
examination, apparently to evaluate her service-connected 
migraines, in August 2008, and that she failed to report for 
the examination.  It appears, however, that the notice of the 
examination was mailed to an incorrect address.  Therefore, 
another examination should be scheduled, notifying the 
Veteran of the scheduling at her correct address.  

At the Board hearing, it was suggested by the Veteran's 
representative that her service-connected disabilities, in 
particular her service-connected cognitive disorder/post-
concussive disorder, should be evaluated under VA's 
recently-revised criteria for rating traumatic brain 
injuries.  The representative's comments are referred to the 
RO for appropriate consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's 
treatment records from the VAMC's in 
Columbia, South Carolina, Richmond, 
Virginia, and Augusta, Georgia, since her 
separation from service that are not 
already of record.  Associate with the 
claims file all records received.  

2.  Schedule the Veteran for a 
neurological examination to evaluate her 
service-connected migraines, notifying 
her at her correct address.  The 
examiner's report should set forth in 
detail all pertinent current symptoms and 
clinical findings.  

3.  Then, readjudicate the issues that 
the Veteran has appealed.  If the claims 
are not granted to her satisfaction, 
provide the Veteran and her accredited 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


